Citation Nr: 0504618	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  98-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  He served in the Republic of Vietnam from May 
1968 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

This case was the subject of Board remands dated in August 
2000 and November 2003. 


FINDINGS OF FACT

1.  The proper diagnosis for the veteran's skin disability is 
psoriasis; he does not have chloracne.

2.  The veteran's service medical records are negative for a 
skin condition during service, and the preponderance of the 
evidence indicates that the onset of the veteran's skin 
condition was no earlier than 1980 or 1981. 

3.  There is less than a 50 percent likelihood that the 
veteran's psoriasis is related to his exposure to herbicides 
(to include Agent Orange) while on active duty in Vietnam.


CONCLUSION OF LAW

The veteran's skin condition, diagnosed as psoriasis, was not 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred during active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West  2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1997 rating decision, the 
February 1998 Statement of the Case, discussions at a June 
1998 RO hearing, the July 1998, February 2003 and August 2004 
Supplemental Statements of the Case, and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, the Statement of the Case, 
Supplemental Statements of the Case, and a January 2001 RO 
letter and an April 2004 letter from the RO informed him of 
the type of evidence that would substantiate his claim; that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  He was 
informed that ultimately it was his responsibility to ensure 
that all relevant private was received.  He was encouraged to 
send any additional evidence promptly.  He was specifically 
advised to submit any evidence in his possession.  In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in November 1997, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967))  See also 38 U.S.C. § 7261(b)(2); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error").   Here, there is 
no prejudice, because the timing of the notice does not alter 
the fact that, as described below, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in September 2001 and April 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the April 2004 notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant in August 2004.  Further, in a 
letter informing him that his appeal had been certified to 
the Board, the Appeals Management Center informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant in April 2004 contained the specific language of 
the "fourth element." 

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, the RO has obtained all identified 
records of treatment.
 
Further, the case was remanded by the Board in August 2000 
and November 2003 for additional development of the evidence, 
including obtaining medical the examinations and opinions 
required for a determination on the merits of this case.  See 
38 U.S.C.A. § 5103A(d).  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Moreover, as is reflected in 
the analysis section of this decision, the Board concludes 
that the reports of medical examinations and opinions 
obtained by the RO, in conjunction with the other lay and 
medical evidence of record, provide sufficient competent 
medical evidence to decide the claim.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

At the veteran's November 1966 and February 1967 service 
entrance examinations, clinical evaluation of the skin was 
normal, and the veteran indicated by a checked box that he 
did not have and had never had skin diseases.  Records of 
treatment during service include no complaint, treatment, 
history, or diagnosis of skin problems.  At the veteran's 
January 1970 service separation examination, clinical 
evaluation of the skin was normal, and the veteran indicated 
by a checked box that he did not have and had never had skin 
diseases.  

Private records of hospitalization for acute lumbar disc 
syndrome in September 1974 reflect no complaints, diagnosis, 
history, or treatment for psoriasis. Aside from obvious low 
back problems, review of systems was "completely negative."  
He was noted to have no serious illnesses, no allergies, to 
have undergone no operations, and to be on no medications.  
Examination of the head, ears, eyes, nose, throat, neck, 
chest, heart and abdomen was normal.  

The earliest treatment record for psoriasis in the claims 
file is a July 1985 private treatment record.  The initial 
treatment record indicates that the veteran gave a history of 
psoriasis for the past 4 to 5 years.  (He was discharged from 
his second and final period of active service in May 1969.)  
Treatment for psoriasis with this physician continued through 
December 1987.   

Private records of treatment with another private physician, 
from September 1987 through July 1997, reflect treatment for 
several conditions, to include psoriasis.  A note of 
treatment dated in March 1988 indicates a history of the 
veteran's psoriasis having started in 1970.

At a September 1997 VA Agent Orange protocol examination, the 
veteran was noted to have red spots on his knees, hips, and 
back, that were scaly and of an irregular size.  The 
diagnosis was skin rash possibly related to Agent Orange; 
rule out psoriasis.  A consultation with a VA dermatologist 
was ordered.  

At the September 1997 VA dermatology follow-up consultation, 
the veteran complained of a rash which had started while he 
was in Vietnam.  He stated that he had a mild problem on 
return from Vietnam that had gradually worsened.  He would 
get better in the summer, and previous treatment had helped 
intermittently.  On examination, he had scaling plaques over 
his forearms, thighs, elbows and knees.  The diagnosis was 
"generalized psoriasis with significant [illegible] of 
skin."  The examiner recommended dermatology follow-up 
treatment.    

In April 1998, the veteran wrote that he had never intended 
to apply for service connection for psoriasis, but rather 
intended to apply for service connection for chloracne due to 
his exposure to Agent Orange in Vietnam.  

At a June 1998 RO hearing, the veteran testified that his 
rash started during service after having been in Vietnam for 
five or six months.  He said that he did not seek treatment 
at the time, but that he used lotions for the rash.  He 
described his discharge examination as being a "paper 
examination" in which he was to check boxes, rather than a 
full physical.  He could not recall any places of employment 
or treatment that would have records of his skin condition as 
it existed shortly after service.  He indicated that his 
private physician called his skin condition psoriasis.  He 
stated that he did not go to the doctor very often during the 
years from shortly after service until the 1980s.

In September 1998, the veteran wrote to the RO, contending 
that he believed he did have symptoms of psoriasis, but that 
he also believed he had Agent Orange chloracne.  In January 
2001, the veteran wrote that he felt that even if his 
condition was just psoriasis, that it was brought on faster 
and made worse because of the exposure to Agent Orange.

At an April 2002 VA examination, the examiner noted a history 
as related by the veteran of chloracne since the veteran had 
been in Vietnam in 1969 and 1970.  According to the veteran, 
since then it had been constant.  After review of history and 
examination of the veteran's skin, the diagnosis was 
psoriasis, with improvement on medication.

In a February 2003 follow-up opinion from another VA 
physician, the physician noted that the veteran had been in 
Vietnam from 1969 to 1970.  According to the veteran, since 
1970, he had experienced skin problems.  The physician noted 
that the skin problem was only documented from 1985, when the 
veteran was diagnosed with psoriasis.  The reviewing 
physician further noted the prior VA examining physician's 
diagnosis of psoriasis April 2002.  The reviewing physician 
opined that the veteran's psoriasis was "not related to 
Agent Orange because only chloracne is, according to 
legislation, should be considered to Agent Orange skin 
disease."  The physician further opined that "it is as 
likely as not that his psoriasis is not related to the 
military service because of documentation this problem was 
documented only since 1985."

In April 2004, the physician who prepared the April 2003 
follow-up opinion provided a further opinion.  He clarified 
his conclusion by asserting that it was less likely than not, 
that is, that there was a less than 50 percent likelihood, 
that the veteran's psoriasis was related to his presumptive 
exposure to herbicide while on active duty in Vietnam.  He 
further indicated that this was the intended meaning of his 
previous report.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f) (West 
2002). Moreover, the diseases listed at 38 C.F.R. § 3.309(e) 
shall be presumed to be due to exposure to such herbicide 
agents if they have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute or subacute peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2004).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded by 
presumptive laws and regulations from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The service medical records indicate that the veteran did not 
have a skin disorder during service.  They reflect no 
treatment, diagnosis, history, or complaint of a skin 
condition upon entry into service, during service, or upon 
discharge from service.  The service discharge examination 
specifically indicates that the veteran's skin was normal 
upon clinical evaluation, and the veteran indicated by 
checked box that he did not have and had never had a skin 
disease.

There is private medical evidence indicating that the veteran 
had not experienced skin disease as of 1974.  Records of 
private hospitalization in 1974, approximately four years 
after service, include a review of systems and physical 
examination results, but contain no notation of treatment, 
diagnosis, history, or complaint of skin problems.

Additional private medical evidence indicates by history that 
the onset of the veteran's skin disease was approximately 
1980 or 1981.  The first notation of a skin problem in the 
record is a private treatment record from 1985.  That record 
indicates a history of psoriasis for the past 4 to 5 years.  

During subsequent treatment, beginning with a history given 
to a private physician in 1988, the veteran would give 
histories dating his skin problems back to 1970; and in 1997 
the veteran gave a history of skin disease dating back to his 
period of service in Vietnam from 1969 to 1970.  However, as 
the service medical records and the 1974 and 1985 treatment 
records were based on contemporaneous examinations and 
histories regarding relatively recent time frames, the Board 
finds that the examination results and histories in these 
records are most probative.  To the extent that such history 
can be construed as indicating a skin disease might have 
began during or as the result of service, the Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  In this case, the contemporaneously 
recorded medical records show that the veteran did not have a 
skin disease during service, to include upon his discharge 
examination , or even at the time of private hospitalization 
in 1974.  The Board finds that the preponderance of the 
evidence shows the approximate onset of the veteran's skin 
disease was in 1980 or 1981, approximately 10 years after 
service, as first related to his private physician on initial 
consultation for treatment in 1985.  In light of the above, 
the Board finds that the veteran's skin condition did not 
begin during service and that continuity of symptomatology of 
a skin condition since service is not shown.  See 38 C.F.R. 
§ 3.303(b).

The Board acknowledges the veteran's assertion that his skin 
condition is related to in-service exposure to Agent Orange.  
However, the veteran, as a lay person, is not competent to 
provide medical opinions, and his assertions as to medical 
diagnosis or causation cannot constitute competent medical 
evidence to support his claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The competent medical opinions 
received in this case indicate on balance that that the 
veteran's skin condition, diagnosed as psoriasis, is not 
related to his exposure to Agent Orange in service.  There is 
one September 1997 medical opinion indicating that the 
veteran's skin condition was "possibly" related to Agent 
Orange.  However, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
use of the word "possible" makes this clinician's  opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  The other competent evidence that 
addresses the contended causal relationship, a February 2003 
VA medical opinion (with an April 2004 addendum), is that it 
is less likely than not (that there is less than a 50 percent 
likelihood) that the veteran's skin condition is related to 
his presumptive exposure to herbicides while on active duty 
in Vietnam.  Even according the September 1997 medical 
opinion some weight, it is far outweighed by the latter 
physician's opinion because it was based on a review of all 
evidence in the claims file, to include repeated firm 
diagnoses of psoriasis over many years.  By contrast, the 
September 1997 opinion was by a physician apparently not 
expert in dermatology (since he referred the veteran to a 
dermatologist), and who did not have access to prior 
treatment and examination records or the diagnoses and 
histories reflected in the claims file.

The Board further acknowledges the veteran's contention that 
he may have psoriasis, but if so, he also has chloracne.  
However, multiple VA physicians and private physicians have 
diagnosed the veteran with psoriasis, and none has found the 
veteran to have chloracne.  The physicians' diagnoses of 
psoriasis and not chloracne are based on medical expertise 
and therefore carry by far the most weight as to the proper 
diagnosis for the veteran's skin condition.  Therefore, the 
Board finds that the proper diagnosis is psoriasis, and that 
the veteran does not have chloracne.

Because the veteran had service in Vietnam, exposure to Agent 
Orange may be presumed under certain circumstances if he has 
a disease listed in 38 C.F.R. § 3.309(e).  38 C.F.R. § 
3.307(a)(6)(iii).  The skin disabilities listed in 38 C.F.R. 
§ 3.309(e) include chloracne or other acneform disease 
consistent with chloracne.  There is no competent evidence 
that the veteran has a skin disability listed in 38 C.F.R. 
§ 3.309(e).  Therefore, service connection for skin 
disability based on exposure to Agent Orange or other 
herbicide agents may not be presumed.  38 C.F.R. §§ 3.307, 
3.309(e).

The veteran is not shown to have chloracne or other acneform 
disease consistent with chloracne.  The proper diagnosis is 
psoriasis, and the preponderance of the evidence shows that 
this condition began approximately 10 years after service and 
is not related in any way to his exposure to Agent Orange in 
Vietnam.  Accordingly, service connection for a skin 
condition is not warranted.

As the preponderance of the evidence is against the claim for 
entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


